UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 00-4177
NICOLASA BAZA-MALDONADO,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                William L. Osteen, District Judge.
                            (CR-99-227)

                  Submitted: September 29, 2000

                      Decided: April 23, 2001

     Before LUTTIG, WILLIAMS, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                           COUNSEL

Donald K. Tisdale, Sr., TISDALE & MENEFEE, Winston-Salem,
North Carolina, for Appellant. Walter C. Holton, Jr., United States
Attorney, Sandra J. Hairston, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                 UNITED STATES v. BAZA-MALDONADO
                               OPINION

PER CURIAM:

   Nicolasa Baza-Maldonado appeals her conviction and sentence for
possession with intent to distribute cocaine hydrochloride in violation
of 18 U.S.C.A. § 841 (West 1999). Finding no reversible error, we
affirm.

   Baza-Maldonado raises three issues on appeal, claiming that: (1)
the district court impermissibly used her decision to exercise her right
to remain silent at sentencing against her in calculating drug quantity;
(2) the district court erred in denying a reduction for acceptance of
responsibility; and (3) the district court erred in calculating the quan-
tity of drugs attributable to her.

   We find that the district court did not impermissibly use Baza-
Maldonado’s decision to exercise her right to remain silent against her
in calculating drug quantity. Although the district court stated that it
had no way to judge Baza-Maldonado’s credibility if she refused to
take the stand, we find that its statement logically referred to whether
Baza-Maldonado was entitled to a reduction for acceptance of respon-
sibility and not to a finding of drug quantity. Further, we find that its
decision to deny the reduction was based on its finding that Baza-
Maldonado failed to admit relevant conduct and not on her decision
not to testify at sentencing.

   Furthermore, we find that the district court did not clearly err in
denying a reduction for acceptance of responsibility. The sentencing
guidelines clearly state that "a defendant who falsely denies or frivo-
lously contests relevant conduct that the court determines to be true
has acted in a manner inconsistent with acceptance of responsibility."
U.S. Sentencing Guidelines Manual § 3E1.1, comment. (n.1(a))
(1998). Because the district court found that Baza-Maldonado failed
to admit relevant conduct, we find that it properly denied a reduction
for acceptance of responsibility.

  Finally, we find that the district court did not err in calculating drug
quantity. Based on witness testimony at sentencing and the quantities
                 UNITED STATES v. BAZA-MALDONADO                     3
of marijuana and cocaine hydrochloride found in Baza-Maldonado’s
car and home, we find that the district court’s determination of drug
quantity was reasonable under the preponderance of the evidence
standard. We note that because Baza-Maldonado was sentenced to
less than the twenty years authorized by § 841(b)(1)(C)for the smal-
lest amounts of cocaine, her sentence was not increased beyond the
statutory maximum based on any finding of drug quantity. Her sen-
tence is therefore not in conflict with the Supreme Court’s recent
decision in Apprendi v. New Jersey, 530 U.S. 466 (2000), regardless
of whether that decision requires drug quality to be treated as an ele-
ment of a § 841 offense.

   Accordingly, we affirm Baza-Maldonado’s conviction and sen-
tence. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                          AFFIRMED